DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-17) in the reply filed on 09/13/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method (group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0210680 to “Hayashi.”
Claim 1: Hayashi discloses a proximity pin for supporting a substrate in a substrate processing apparatus, comprising: a pin head part (17a [upper end], Fig. 2) configured to support the substrate (W [wafer]) in the substrate processing apparatus (10 [substrate processing apparatus], Fig. 1, para. [0036]), and comprising a first end (top of 17a) and a second end (bottom of 17a) opposite to the first end (see Fig. 2), the first end 
Claim 2: Hayashi discloses further comprising: a threaded pin part (30 [male thread portion], Fig. 2) considered capable to be configured to threadedly secure the proximity pin to the hot plate (interpreted as 20/18) in the substrate processing apparatus (10); and a body part (33 [thick neck portion]) connecting the support pad part (35) and the threaded pin part (30, see Fig. 2).
Claim 3: Hayashi discloses wherein the first end of the pin head part (top of 17a, Fig. 2) has a first diameter smaller than a second diameter of the second end of the pin head part (bottom of 17a near 35, see Fig. 2).
Claim 5:.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims 1-3, 5 above, and further in view of US 2008/0105201  to “Ronan.”
Claim 4: Hayashi does not disclose wherein the pin head part and the support pad part have a combined height greater than approximately 0.4 mm.
Ronan discloses wherein the pin head part and the support pad part (together as 300 [protrusions], Fig. 6C) have a combined height greater than approximately 0.4 mm (para. [0042] where heights are at least 1 mm) for the purpose of minimizing contact of the substrate with the surface (para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height requirements as taught by Ronan with motivation to minimize contact of the substrate with the surface. 
Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080951 to “Huston.”
Claim 1: Huston discloses proximity pin for supporting a substrate in a substrate processing apparatus, comprising: a pin head part (top curved and flat part of 309 [protrusion], see Fig. 3A below) configured to support the substrate (120 [substrate], Fig. 1) in the substrate processing apparatus (100 [substrate processing chamber]), and comprising a first end (flat top of 309) and a second end (curved part of 309 near top) opposite to the first end (flat top of 309, see below), the first end (flat top of 309) being configured to be in contact with the substrate placed on the proximity pin (309, para. [0031]); and a support pad part (vertical side part of 309 on 116) connected to the pin 

    PNG
    media_image1.png
    341
    854
    media_image1.png
    Greyscale

Fig. 3 of Huston.
Claim 2: Huston discloses further comprising: a threaded pin part (306 [threaded shaft], Fig. 3A, Huston) configured to threadedly secure the proximity pin (309) to the hot plate (116, para. [0032]) in the substrate processing apparatus (100); and a body part (part between 306 and vertical part of 309 on 116) connecting the support pad part (vertical side part of 309 on 116) and the threaded pin part (306, see above).
Claim 3: Huston discloses wherein the first end of the pin head part (flat top part of 309, Fig. 3A, Huston) has a first diameter smaller than a second diameter of the second end of the pin head part (curved part of 309 near top).
Claim 5: Huston discloses wherein a ratio of the diameter of the support pad part (diameter of vertical side part of 309 on 116, Fig. 3A, Huston) to a maximum diameter of any other parts of the proximity pin (309) appears to be in a range of approximately .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston as applied to claims 1-3, 5 above, and further in view of US 2008/0105201  to “Ronan.”
Claim 4: Huston does not disclose wherein the pin head part and the support pad part have a combined height greater than approximately 0.4 mm.
Ronan discloses wherein the pin head part and the support pad part (together as 300 [protrusions], Fig. 6C) have a combined height greater than approximately 0.4 mm (para. [0042] where heights are at least 1 mm) for the purpose of minimizing contact of the substrate with the surface (para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height requirements as taught by Ronan with motivation to minimize contact of the substrate with the surface.
Claims 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080951 to “Huston.”
Claim 6:
Claim 7: Huston discloses wherein the first end of the pin head part (flat top part of 309, Fig. 3A, Huston) has a first diameter smaller than a second diameter of the second end of the pin head part (curved part of 309 near top).
Claim 9: Huston discloses wherein the at least one of the proximity pin (309, Fig. 1, Huston) comprise a first proximity pin (309, para. [0022]); and the hot plate (116) comprises a hole (136 [receptacles]) configured to receive the first proximity pin (309) in the hole (136, Fig. 1, para. [0022]).
Claim 10: Huston discloses wherein the first proximity pin (309, Fig. 1, Huston) further comprises a threaded pin part (306) and a body part (part between 306 and vertical side part of 309 on 116) connecting the support pad part and the threaded pin part (see above, Fig. 3A); the hole (136) in the hot plate (116) is a threaded hole (224 [threads], Fig. 2B) configured to receive the threaded pin part (306) of the first proximity pin (309, see above); and the first proximity pin (309) is threadedly secured in the hot plate (116) through the threaded pin part (224, para. [0028]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston as applied to claims 6, 7, 9, 10, above, and further in view of US 2008/0105201 to “Ronan.”
Claim 8: Huston does not disclose wherein the pin head part and the support pad part have a combined height greater than approximately 0.4 mm.
Ronan discloses wherein the pin head part and the support pad part (together as 300 [protrusions], Fig. 6C) have a combined height greater than approximately 0.4 mm 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height requirements as taught by Ronan with motivation to minimize contact of the substrate with the surface.
Claims 11-12, 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston as applied to claims 6, 7, 9, 10, above, and further in view of US 2011/0192761 to “JS Hsiao.”
Claim 11: Huston discloses wherein the at least one of the proximity pin (309, Fig. 3A, Huston) comprise a second proximity pin (309); the second proximity pin (309) is secured on the hot plate (116). 
However Huston does not disclose (claim 11) the second proximity pin is secured through an adhesive tape adhering the support pad part and the hot plate together; (claim 12) wherein the adhesive tape comprises an opening; and the pin head part extends through the opening; (claim 14) an adhesive tape adhering the support pad part and the hot plate together.
JS Hsiao teaches that pin(s) can be fastened to the plate by any fastening means such as a screw, an adhesive material (e.g. tape, bonding layer), a threaded portion formed on the guide pins, or as an integrated part of the plate (para. [0040]), for the purpose of achieving better component alignment (para. [0033]). 
It is noted that the claims already state the pin has a screw mechanism which already secures it to the hot plate, and it is also noted that Applicant has not presented any MPEP 2144.05 II (A).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of choosing securing mechanisms and positioning, as taught by JS Hsiao, with motivation to achieve better component alignment.
Claim 14: The apparatus of Huston discloses wherein the at least one of the proximity pin (309, Fig. 1) comprise a plurality of first proximity pins (309) and a plurality of second proximity pins (309); the hot plate (116) comprises a plurality of holes (136, para. [0022]), each of which is configured to receive one of the plurality of first proximity pins (309); each of the plurality of first proximity pins (309) is secured in one of the plurality of holes (136) in the hot plate (116); and each of the plurality of second proximity pins (309) is secured on the hot plate (116). 
Claim 15: Huston discloses wherein the pin head part (top and curved part of 309 near top, Fig. 3A, Huston) and the support pad part (vertical side part of 309 on 116) of each of the plurality of first proximity pins (309) have a first combined height (see Fig. 3A); the pin head part and the support pad part of each of the plurality of second 
Claim 17: The apparatus of Huston in view of JS Hsiao discloses wherein the first proximity pin (309, Fig. 1, Huston) further comprises a threaded pin part (306) and a body part (part between 306 and vertical side part of 309 on 116) connecting the support pad part and the threaded pin part (see above, Fig. 3A); the hole (136) in the hot plate (116) is a threaded hole (224 [threads], Fig. 2B) configured to receive the threaded pin part (306) of the first proximity pin (309, see above); and the first proximity pin (309) is threadedly secured in the hot plate (116) through the threaded pin part (224, para. [0028]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston as applied to claims 11, 12, 14, 15, 17 above, and further in view of US 2007/0108626  to “Liu.”
Claim 13: The apparatus of Huston in view of JS Hsiao does not disclose wherein the adhesive tape is a high temperature resistant adhesive tape.
Liu teaches an adhesive tape (30 [tape]) is a high temperature resistant adhesive tape for the purpose of sustaining high temperature so that the tape can still maintain its functions such as fixity or adhesion (para. [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tape requirements as taught by Liu with motivation to sustain high temperature so that the tape can still maintain its functions such as fixity or adhesion.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston as applied to claims 11, 12, 14, 15, 17 above, and further in view of US 2008/0105201  to “Ronan.”
Claim 16: Huston does not disclose wherein the pin head part and the support pad part have a combined height greater than approximately 0.4 mm.
Ronan discloses wherein the pin head part and the support pad part (together as 300 [protrusions], Fig. 6C) have a combined height greater than approximately 0.4 mm (para. [0042] where heights are at least 1 mm) for the purpose of minimizing contact of the substrate with the surface (para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height requirements as taught by Ronan with motivation to minimize contact of the substrate with the surface.
Claims 18-20: (Withdrawn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210129175 discloses a proximity pin as claimed (Fig. 9, para. [0079]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718